Citation Nr: 0803826	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  03-30 697	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable rating for weakness of 
the left little finger and left middle finger.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1962 to 
January 1966.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In March 2004, to support his claim, the veteran testified at 
a video conference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.

In August 2004, August 2005, and July 2007, the Board 
remanded this case to the RO via the Appeals Management 
Center (AMC) for further development and consideration.  For 
the latest remand in July 2007, the Board directed the AMC to 
have the same VA examiner who had evaluated the veteran in 
February 2007 submit an addendum to the report of that 
evaluation indicating whether the veteran has limitation of 
motion in his left middle finger.  The examiner also was 
instructed to consider whether there is any evidence of pain, 
weakness, premature fatigability, and incoordination in the 
left middle and little fingers and whether there is likely to 
be additional range of motion loss as a consequence.  Lastly, 
the examiner was asked to document any evidence of arthritis 
in the left middle finger.


FINDING OF FACT

The veteran's representative submitted a statement in 
November 2007, prior to the Board issuing a decision in this 
appeal, indicating the veteran was withdrawing his claim.




CONCLUSION OF LAW

The criteria are met for withdrawal of the veteran's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2007).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2007).  The appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.   Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


